Appeal from D. C. Mass. Motion to expedite consideration of statement as to jurisdiction granted. Probable jurisdiction noted. Motion to permit filings initially in typewritten form granted. The joint appendix is to be filed by Wednesday, March 25, 1992. If the State of Washington should wish to file any further papers on the application for stay, it must do so by Wednesday, March 25, 1992. Briefs on the merits are to be filed by the parties with the Clerk of this Court and served upon the parties on or before 3 p.m., Monday, April 13, 1992. Replies thereto, if any, are to be filed with the Clerk and served *930upon the parties on or before 3 p.m., Monday, April 20, 1992. The case is set for oral argument on Tuesday, April 21, 1992.